Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

	Regarding independent claims 1, 7 and 13 none of the cited arts in combination disclose or suggests at least the “determining a plurality of time thresholds based on 20a preset time threshold value range; executing following processing for each time threshold: identifying obstacles included in each point cloud frame in the point cloud data and each image frame in the image data respectively; determining a similarity between an 25obstacle in each point cloud frame and an obstacle in each image frame; determining, in response to the similarity being greater than a preset similarity threshold, whether 3019A14482US a time interval between the point cloud frame and the image frame corresponding to two similar obstacles is less than the time threshold; and processing recognized obstacles based on a determining result, to determine a number of 5obstacles; and determining, based on obtained a plurality of numbers, and outputting a target time threshold.”, therefore claims 1, 7 and 13 are allowed. Dependent claims 2-6, 8-12 and 14-18 depends directly or indirectly on claims 1, 7 and 13, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669